         Case 3:18-md-02843-VC Document 612 Filed 02/05/21 Page 1 of 4




 GIBSON, DUNN & CRUTCHER LLP               GIBSON, DUNN & CRUTCHER LLP
 Orin Snyder (pro hac vice)                Deborah Stein (SBN 224570)
   osnyder@gibsondunn.com                    dstein@gibsondunn.com
 200 Park Avenue                           333 South Grand Avenue
 New York, NY 10166-0193                   Los Angeles, CA 90071-3197
 Telephone: 212.351.4000                   Telephone: 213.229.7000
 Facsimile: 212.351.4035                   Facsimile: 213.229.7520

 Kristin A. Linsley (SBN 154148)           Joshua S. Lipshutz (SBN 242557)
   klinsley@gibsondunn.com                   jlipshutz@gibsondunn.com
 Martie Kutscher (SBN 302650)              1050 Connecticut Avenue, N.W.
   mkutscherclark@gibsondunn.com           Washington, DC 20036-5306
 555 Mission Street, Suite 3000            Telephone: 202.955.8500
 San Francisco, CA 94105-0921              Facsimile: 202.467.0539
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc.,


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER                CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                              FACEBOOK, INC.’S ADMINISTRATIVE
                                              MOTION TO TEMPORARILY FILE
This document relates to:                     UNDER SEAL

ALL ACTIONS
         Case 3:18-md-02843-VC Document 612 Filed 02/05/21 Page 2 of 4




       Pursuant to Civil Local Rules 7-11 and 79-5, as well as the parties’ Stipulation, see Dkt.

609, Facebook, Inc. (“Facebook”) hereby submits this Administrative Motion to Temporarily

File Under Seal (i) Facebook’s Brief In Opposition To Plaintiffs’ Request For Privileged

Investigatory Materials, and (ii) Exhibit A to Facebook’s Brief in Opposition To Plaintiffs’

Request For Privileged Investigatory Materials. These materials are being filed today pursuant

to the Court’s Discovery Order No. 12. Dkt. 602. Facebook moves for leave to temporarily file

under seal these submissions.

       Facebook’s submissions contain non-public and highly sensitive details about a

privileged internal investigation and summarize documents, including privilege logs, designated

as “Confidential” under the Protective Order in this action. See Dkt. 122. Facebook anticipates

that Plaintiffs’ submissions also include a substantial amount of highly confidential information

covered by the Protective Order. See Dkt. 609. But due to the simultaneous briefing deadline,

the parties lacked sufficient time in advance of their filings to coordinate on which aspects of

their filings require redactions and/or sealing. Accordingly, the parties entered a Stipulation to

temporarily file these submissions under seal. See id. Pursuant to that Stipulation, on or before

February 15, 2021, Facebook will file a particularized motion to seal these materials. Plaintiffs

have consented to the temporary filing of these submissions under seal. See id.

       Accordingly, Facebook respectfully requests that the Court allow it to file these materials

under seal temporarily. By February 15, 2021, Facebook will file a particularized motion as to

the confidential content contained in the parties’ submissions.
        Case 3:18-md-02843-VC Document 612 Filed 02/05/21 Page 3 of 4




Dated: February 5, 2021         GIBSON, DUNN & CRUTCHER, LLP


                                By: /s/ Orin Snyder
                                Orin Snyder (pro hac vice)
                                osnyder@gibsondunn.com
                                200 Park Avenue
                                New York, NY 10166-0193
                                Telephone: 212.351.4000
                                Facsimile: 212.351.4035

                                Deborah Stein (SBN 224570)
                                dstein@gibsondunn.com
                                333 South Grand Avenue
                                Los Angeles, CA 90071-3197
                                Telephone: 213.229.7000
                                Facsimile: 213.229.7520

                                Joshua S. Lipshutz (SBN 242557)
                                jlipshutz@gibsondunn.com
                                1050 Connecticut Avenue, N.W.
                                Washington, DC 20036-5306
                                Telephone: 202.955.8500
                                Facsimile: 202.467.0539

                                Kristin A. Linsley (SBN 154148)
                                klinsley@gibsondunn.com
                                Martie Kutscher (SBN 302650)
                                mkutscherclark@gibsondunn.com
                                555 Mission Street, Suite 3000
                                San Francisco, CA 94105-0921
                                Telephone: 415.393.8200
                                Facsimile: 415.393.8306


                                Attorneys for Defendant Facebook, Inc.
         Case 3:18-md-02843-VC Document 612 Filed 02/05/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Orin Snyder, hereby certify that on February 5, 2021, I electronically filed the forego-

ing with the Clerk of the United States District Court for the Northern District of California using

the CM/ECF system, which shall send electronic notification to all counsel of record.

                                                             By:      /s/ Orin Snyder
                                                                   Orin Snyder
